Per Curiam.
Inasmuch as, under the statute, a foreign corporation having an agent served here may be held for a cause of action arising here, and service was had on such an agent in this case, we do not think a motion to quash the *40declaration was a proper remedy. The plaintiff is entitled to have such an issue fairly presented and passed upon under such general or other plea as defendant shall legally resort to. The declaration does not negative such a cause of action, as it is claimed by plaintiff; and, if there is such a defense, it must be disposed of so as to be open to review in the usual method at common law, by writ of error, based on the record or exceptions, if exceptions are settled so as to present it.
A mandamus must issue to set aside the order to quash, with costs of motion.